DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 7/27/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
1) In independent claims 1 and 11:
[I] a building management system panel interface for:
[1] receiving a plurality of device events from a plurality of heterogenous temperature detectors connected to one or more building panels, wherein the plurality of heterogenous temperature detectors measure temperatures of an ambient environment of the building; and
[2] converting the plurality of device events to a uniform format to generate distributed device information; and
The examiner has reviewed the specification, especially pars. [0055-0058], carefully but found no support for the amended feature in steps [1] and [2] above.

    PNG
    media_image1.png
    195
    500
    media_image1.png
    Greyscale

As shown above in [0058], the heat detectors (130-1) and thermostats (130-2) send sensor values to the system control panel (116-1 and 116-2).  The System control panel (116-1) and (116-2) then send thermostat or heat detector device events to the database 106 for storing.   
 1) In independent claim 21: 
“A non-transitory computer-readable device having instructions thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:”
Applicant is required to cancel the new matter in the reply to this Office Action.
Claims 1-7, 9-17 and 19-30 are pending.
1) Claims amended:
	(1) Independent claims: 1, 11 and 21.
	(2) Dependent claims: none.
2) Claims canceled:
	(1) dependent claims: 8 and 18.
Claim Status
Claims pending: 1-7, 9-17 and 19-30.  They comprise of 3 groups:
	1) system1: 1-7, 9-10, and 
2) method1: 11-17, and 19-20, and 
3) media1 (CRM): 21-30.
As of 7/27/2022, independent claim 1 is as followed:
1. (Currently Amended) A service management system for facilitating service of building management systems of a building, comprising:
[I] a building management system panel interface for:
[1] receiving a plurality of device events from a plurality of heterogenous temperature detectors connected to one or more building panels, wherein the plurality of heterogenous temperature detectors measure temperatures of an ambient environment of the building; and
[2] converting the plurality of device events to a uniform format to generate distributed device information; and
[II] a temperature detector evaluation module for detecting outlier temperature information based on whether the distributed device information associated with a particular temperature detector includes discontinuities and/or anomalies identifying the particular temperature detector as requiring service based on the outlier temperature information.
Note: for referential purpose, numerals [1]-[2] are added to the beginning of each step.

Claim Rejections - 35 USC § 112
Claims 1-7, 9-10 and 11-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
(1) In independent claims 1 and 11, step [1] of “receiving a plurality of device events from a plurality of heterogeneous temperature detectors…” or with the result “received device events from a plurality of heterogeneous temperature detectors” is vague because the item received from conventional temperature detector is temperature data in measurement unit, i.e. (oF or oC), to generate a Temperature figure/chart such as Fig. 3 for monitoring purpose.  The term “measured device events” is vague and indefinite because it’s not clear what it means and how can “an event”, i.e. catastrophic event, good, bad, normal operation, etc., be measured?
 
    PNG
    media_image2.png
    640
    750
    media_image2.png
    Greyscale
 
 (2) In independent claims 1 and 11, step [2] as shown below is vague because the term “an event” or “an occurring” is not considered as “data” or “signal” and therefore would not be able to be converted to a uniform format to generate distributed device information.
[2] converting the plurality of device events to a uniform format to generate distributed device information; and
(3) In independent claims 1 and 11, element [II] and intended use of “for detecting… identifying..” is lengthy and vague because it has 2 action verbs “detecting” and “identifying” without the use of a proper term “and” lining the 2 action verbs.
“[II] a temperature detector evaluation module for detecting outlier temperature information based on whether the distributed device information associated with a particular temperature detector includes discontinuities and/or anomalies identifying the particular temperature detector as requiring service based on the outlier temperature information.”
Claims 1-7, 9-10 and 11-17 and 19-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added material which is not supported by the original disclosure is as follows: 
1) In independent claims 1 and 11:
[I] a building management system panel interface for:
[1] receiving a plurality of device events from a plurality of heterogenous temperature detectors connected to one or more building panels, wherein the plurality of heterogenous temperature detectors measure temperatures of an ambient environment of the building; and
[2] converting the plurality of device events to a uniform format to generate distributed device information; and
The examiner has reviewed the specification, especially pars. [0055-0058], carefully but found no support for the amended feature in steps [1] and [2] above.
2) In independent claim 21: 
“A non-transitory computer-readable device having instructions thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:”
The examiner has reviewed the specification carefully but found no support for the amended feature cited above.
Response to Arguments
Applicant's arguments on amendment of 7/27/2022 are noted and the results are shown below:
1) 101 Rejection: withdrawn due to amendments and response.
3) 103 Rejections: withdrawn due to amendments and response.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

No claims are allowed.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TAN D NGUYEN/Primary Examiner, Art Unit 3689